Title: To Benjamin Franklin from Samuel Harris, 12 June 1781
From: Harris, Samuel
To: Franklin, Benjamin


  Honoured Sir
Old England Plymouth Mill Prison June The 12d 1781
I Beg Leve To a Quaint your Honnour of my Sitteuation after Laing amost four year in Preson i Was Cummited To mill Preson august the 16 777 [1777] and Stil Remain a Prisner in This Dolful Helf Starved Sitteuation Wich i Cannot Lae No Longer unles i Have Sum Relefe. for our goverment a Louance is So Small and of So mean a Qualeity That i Cannot Subsist No Longer a Pon it unles i Have Sum Small Relefe We Receve but Six pence Pur Weke from Donashon Wich bread and other Nesesaries Being So Dear That it goes but a Letel wais Wich i Beg your Honnour Wod Plese To be So Cind and To Here my Cumplaints and Consider my Surkemstances and be Plesed To Send me Sum Small Trifel of monney That i may make my Life Cumfertebel Wile i am in This Confind unhapey Sitteuation as i Cannot Help my Self i a Quaint your Honnour That it Was my Proper Turn in The Last Cartteal but Having made my a Scape Wonst With a Larg Number more of my fello Prisners be fore The Cartteal Was Sattled The agent Put four of us back and Detaind us in This unhapey Sitteuation i beg Leve To a Quaint your Honnour That There is a Number of old Prisners in This Preson Wich The goverment Has Seast To give us Cloths as Hant Sarved us Non for a bove This Eight months & We Suffered a great Dele Last Winter I Beg Leve To a Quaint your Honnour That There is 200 and 24 Amaricans in This Preson Now and They are So Wore out Wih This Long Confinment That They are a goin into His magsteys Servis fast and more The Pettey for it Semes as if We Had Not a frind in This World To Releve us out of This Woful Sittuation. There Was 16 Amaricans Went out of This Preson Last Weke on bord of His magesteys Navey and more The Shame Hat We must La Here and Suffer & Spend our Daes or fight a gainst our one Cuntrey & our one famlies & our one frindes i Beg Leve To a Quaint your Honnour That The English Lase The To folt To your Honnour That We are Not Exchanged i Beg Leve To a Quaint your Honnour That i belong To The Town of ipswich Nere boston Were as i Have a famlie in The Said Town of ipswich Wich i Have indured This inprisenment in The behelf of our Cuntrey & our good Caus i Beg your Honnour Wod Not forgit me and Send me a Nansor.
So I Conclude With Subscrib My Self your Honours most obedent and Humbel Servant
Samuell Harris
 
Addressed: To / His Excellency Benja. Franklin / Plenipotentiary Minister for / the United States of America / at Paris.—
